On motion of the Assistant-Attorney General this case must be dismissed, because the recognizance is not in the form required by our statute. The recognizance copied into the record is fatally defective in several respects. It is in the nature of a bond, and not in the form of a recognizance, and recites that appellant stands charged with the offense of "unlawfully selling intoxicating liquors as is charged in the information duly presented and pending against him in the above entitled and numbered cause shall well and truly make his personal appearance before the County Court of Sabine County, Texas, before the next regular term of this court, to be holden within and for the county of Sabine, at the courthouse in Hemphill, on the 3d Monday in February, A.D. 1911, and then and there to remain from term to term and from day to day to abide the action of the Court of Criminal Appeals."
It will be noticed that this does not follow the language of the statute. It does not set out that appellant was convicted of a misdemeanor, nor does it set out the punishment assessed against him. The statute has prescribed the form for recognizance, and a recognizance not in accord with that form has been held at all times to be insufficient. This appeal bond or recognizance, or whatever it may be termed, is signed by the principal and sureties. So it will be observed by a comparison of the instrument with the statutory form that it does not comply with the terms of the law.
The motion is well taken, and the appeal is dismissed.
Dismissed.
                          ON REHEARING.                          May 10, 1911.